Case 21-05004 Doci7_ Filed 05/12/21 Entered 05/12/21 08:42:14 Page1of10

UNITED STATES BANKRUPTCY COURT

 

 

DISTRICT OF CONNECTICUT
BRIDGEPORT DIVISION
IN RE: : CHAPTER 7
RICHARD M. MONTZ, : CASE NO. 20-50949 (jam)
DEBTOR

CAA SPORTS LLC and CREATIVE ARTISTS
AGENCY, LLC, : ADV. PROC. 21-05004 (jam)

Plaintiffs, :
V. : MAY 10, 2021
RICHARD M. MONTZ,

Defendant.

TIPU ON N TIME TO RESPOND AINT

The undersigned, being all of the parties to this adversary proceeding, stipulate and
agree that the time within which defendant may respond to the complaint filed herein on

March 3, 2021, may be and hereby is further extended to and including May 17, 2021.

 

 

 

CAA SPORTS LLC, and RICHARD M. MONTZ, Defendant
CREATIVE ARTISTS AGENCY, LLC,
Plaintiffs,
By their Attorneys, By his SENT SAR fs ]
CUMMINGS & LOCKWOOD LLC SAR NT, SARGENT & aah ,LEC
By : of gil
Take Sareea: Esq. }
5 Landmark Square 830 Post Road East, Suite 14
Stamford, CT 06901 Westport, CT 06880
Tel: 203-327-1700 Tel: 203-226-3331

IT IS SO ORDERED at Bridgeport, Connecticut this 12th day of May, 2021.

Julié A’ Manning
Chief Ura ae ©
of Cormecticut
